Case: 4:17-cv-02455-CDP Doc. #: 130 Filed: 04/01/19 Page: 1 of 3 PageID #: 2918




                            U.S. District Court for the
                           Eastern District of Missouri
                                Eastern Division


Maleeha Ahmad, et al.,
     Plaintiffs,                          Case No. 4:17-cv-2455-CDP

             v.
                                          The Honorable Catherine D. Perry
City of St. Louis,
      Defendants.



           Nonparty National Lawyers Guild’s Motion to Intervene
   Nonparty the National Lawyers Guild (NLG) hereby moves to intervene in the
above-captioned matter, pursuant to Federal Rule of Civil Procedure 24(a)(2), for
the limited purpose of representing NLG’s legal interests in this matter, including
the filing of motions to quash subpoeanas issued by defendant City of St. Louis.
NLG is a bar association dedicated to progressivism and social change. NLG
established its well-known Legal Observer Program in 1968. The Program deploys
legal observers to First Amendment-protected demonstrations to document police
engagement with the demonstrators, in anticipation of litigation arising from those
interactions. To become a legal observer, someone must first undergo vetting and a



                                         1
Case: 4:17-cv-02455-CDP Doc. #: 130 Filed: 04/01/19 Page: 2 of 3 PageID #: 2919




training. NLG legal observer trainings are proprietary material unique to this
specific Program. And because they are developed by NLG attorneys in anticipation

of litigation, they constitute confidential attorney work product. See Memorandum
of Law in Support of Nonparty National Lawyers Guild’s Motions to Quash
Subpoenas against Keith Rose and Scott Kampas (filed concurrently with this

motion).
    Defendant City of St. Louis has subpoenaed NLG members Keith Rose and
Scott Kampas, demanding production of LO training materials—which constitute

NLG property. The subpoenas also demand that Rose and Kampas testify in a
deposition, without specifying the deposition’s scope or subject matter. NLG now
moves to intervene in this matter in order to protect its legal interests by filing

motions to quash defendant’s subpoenas against Rose and Kampas.
    In compliance with Local Rule 37 – 3.04(A), counsel for movant conferred with
counsel for plaintiffs, Jessie Steffan, through a series of conversations over
telephone and by email beginning approximately March 5, 2019. Counsel for
plaintiffs has consented to this limited motion to intervene.
    In compliance with Local Rule 37 – 3.04(A), counsel for movant conferred by
telephone with counsel for defendant City of St. Louis, Robert Dierker, on March
29, 2019, at approximately 9:00 a.m. central standard time. Defendant’s counsel
has consented to this limited motion to intervene.
    Wherefore, the National Lawyers Guild respectfully requests this Court issue
an order granting this request for a limited intervention so NLG may represent its




                                            2
Case: 4:17-cv-02455-CDP Doc. #: 130 Filed: 04/01/19 Page: 3 of 3 PageID #: 2920




legal interests in this matter, including the filing of motions to quash subpoenas
seeking disclosure of NLG’s protected, confidential training materials.


                                                               Respectfully submitted,

                                                           /s/ Margaret Ellinger-Locke
                                                  Margaret Ellinger-Locke, 63802MO
                                                  Counsel for National Lawyers Guild
                                                                 2019 Sheridan Street
                                                               Hyattsville, MD 20782
                                                          Ellinger.Locke@gmail.com
                                                                Phone: (314) 805-7335

                                   Certificate of Service

       I certify that on April 1, 2019, the foregoing was served electronically on all
parties via CM/ECF.

                                                /s/ Margaret Ellinger-Locke, 63802MO
                                               Counsel for the National Lawyers Guild




                                           3
